Fourth Court of Appeals
                                        San Antonio, Texas
                                              JUDGMENT
                                            No. 04-18-00725-CV

                                               Ebony JONES,
                                                 Appellant

                                                       v.

                                     DSRE CENTEX PARTNERS,
                                             Appellee

                     From the County Court at Law No. 10, Bexar County, Texas
                                  Trial Court No. 2018CV03487
                             Honorable Karen Crouch, Judge Presiding 1

    BEFORE CHIEF JUSTICE MARION, JUSTICE WATKINS, AND JUSTICE RODRIGUEZ

    In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR
WANT OF PROSECUTION.

        We order that no costs be assessed against appellant Ebony Jones because she is indigent.

        SIGNED April 10, 2019.


                                                        _________________________________
                                                        Beth Watkins, Justice




1
 The Honorable J. Frank Davis is the presiding judge of County Court at Law No. 10, Bexar County, Texas. However,
the judgment in this case was signed by the Honorable Karen Crouch, former presiding judge of County Court at Law
No. 10, Bexar County, Texas.